UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6989



ROBERT DALE STRICKLER,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-1200-2)


Submitted:   November 7, 2000             Decided:   December 4, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dale Strickler, Appellant Pro Se. Richard Bain Smith, As-
sistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dale Strickler appeals the denial of his Fed. R. Civ.

P. 60(b) motion, which sought relief from a judgment denying relief

on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition.   Be-

cause Strickler’s Rule 60(b) motion was tantamount to a successive

§ 2254 application, we conclude the district court lacked juris-

diction to consider it absent authorization from this Court.   See

28 U.S.C.A. § 2244(b) (West Supp. 2000); United States v. Rich, 141

F.3d 550, 551 (5th Cir. 1998), cert. denied, 526 U.S. 1011 (1999).

Accordingly, we deny a certificate of appealability and dismiss

Strickler’s appeal of the denial of the motion.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2